Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Remarks
Claim 19 is amended, but is mistakenly labeled as “Original”.

Drawings Objection Withdrawal
Applicant’s amendment of the specification is acknowledged. Thus, the objection to drawings is withdrawn.

Claim Rejections Withdrawal
Applicant’s amendments of Claims 5-8, 10-12, 14, 15, 17, 18 and 20 are acknowledged. Thus, the claim rejections under 112 are withdrawn.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 rejected under 35 U.S.C. 103 as being unpatentable over Partain (U.S. Patent Pub. No. 2007/0023853) of record, in view of Yang (U.S. Patent Pub. No. 2011/0272589) of record.
	Regarding Claim 1
	FIG. 2 of Partain discloses a radiation detection system, comprising a uniform semiconductor film (240) directly on a substrate (280) having a thickness in the range of 50µm-1000µm [0046]. 
Partain fails to explicitly disclose the semiconductor film “having a grid that matches the pitch of the array”.
	FIG. 3 of Yang discloses a similar radiation detection system, comprising a semiconductor film (202) having a grid that matches the pitch of the array. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Partain, as taught by Yang. The ordinary artisan would have been motivated to modify Partain in the above manner for the purpose of improving energy resolution (Para. 13 of Yang).
	The limitations “formed by process comprising: printing a thin layer of nanoparticle ink and a carrier solvent”; “to create a seed layer using a direct growth method; burnishing the seed layer with a smooth tool to break down the semiconductor nanoparticles; and forming the nanoparticles into a thin high-density film”; “growing the thin high-density film”; and “from the prepared burnished film via Physical Vapor Deposition (PVD)” are considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not 

	Regarding Claim 2
	Partain discloses the semiconductor is selected from the group consisting of Mercuric Iodide (Hgl2), Lead Iodide (PbI2) and Thallium Bromide (TIBr) [0046]. 
	
	Regarding Claim 3
	The limitation “the printing is selected from the group consisting of ink jet printing, spray coating, doctor blading, spin coating, and other similar methods” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 

	Regarding Claim 4
	The limitation “printing additional layers of nanoparticle ink printed upon each other to ensure no pinholes in the film” is considered to be a process or functional 

	Regarding Claim 5
	The limitation “annealing the thin high-density film, after burnishing, to sinter together the seed particles” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 

	Regarding Claim 7
	Partain discloses the thin high-density film has a thickness in the range of 50µm-1000µm [0046]. The limitation “via physical vapor deposition” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the 
	
	Regarding Claim 8
	The limitation “etching the surface of the thin high-density film after crystal growth via physical vapor deposition” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 
	
	Regarding Claim 9
	The limitation “the etching is selected from the group consisting of iodine water solution, potassium iodide, sodium iodide, lithium iodide, or various organic solvents such as acetone, tetrahydrofuran (THF), methyl ethyl ketone (MEK) or dimethyl sulfoxide (DMSO) and combinations therefrom” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in 

	Regarding Claim 10
	FIG. 2 of Partain discloses applying a conductive electrode (210) to the thin high- density film (240).

	Regarding Claim 11
	FIG. 2 of Partain discloses a protection layer (290) encapsulating the thin high-density film for protection [0028].
	
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Partain and Yang, in view of Green (U.S. Patent Pub. No. 2010/0072382) of record. 
	Regarding Claim 6
	Partain as modified by Yang discloses Claim 1. 
Partain as modified by Yang fails to explicitly disclose “the thin high-density film is oriented along the C-axis”.
	FIG. 1 of Green discloses a similar radiation detection system, wherein the thin high-density film (12) is oriented along the C-axis [0035]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Partain, as taught by Green. The .
	
Claims 12-16, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Schieber (U.S. Patent Pub. No. 2009/0302226) of record, in view of Wieczorek (U.S. Patent Pub. No. 2013/0153776) of record. 
	Regarding Claim 12
FIG. 3 of Schieber discloses a uniform semiconductor film comprising: a substrate (323); and a thin layer (31) of nanoparticle ink [0148] applied to the substrate [0050].
Schieber fails to explicitly disclose the semiconductor film “in a grid that matches the pitch of the array”.
	FIG. 1 of Wieczorek discloses a similar radiation detection system, comprising a semiconductor film (50) in a grid that matches a pitch of the array. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Schieber, as taught by Wieczorek. The ordinary artisan would have been motivated to modify Schieber in the above manner for the purpose of forming a pixelated detector (Para. 3 of Wieczorek).
	The limitation “to create a seed layer using direct growth; wherein the seed layer is burnished with a smooth tool to pattern the semiconductor nanoparticles” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its 

	Regarding Claim 13
	Schieber discloses the nanoparticle ink is selected from the group consisting of Mercuric Iodide (Hgl2), Lead Iodide (PbI2) and Thallium Bromide (TIBr) [0148]. 
	
	Regarding Claim 14
	The limitation “the thin layer of nanoparticle ink applied to the substrate is selected from the group consisting of ink jet printing, spray coating, doctor blading, spin coating, and other similar methods” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 

	Regarding Claim 15
	The limitation “applying additional layers of nanoparticle ink upon each other to ensure no pinholes in the semiconductor film” is considered to be a process or 

	Regarding Claim 16
	The limitation “sintering the seed particles together by an annealing process” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 

	Regarding Claim 19
	The limitation “an etching solution selected from the group consisting of iodine water solution, potassium iodide solution, sodium iodide solution, lithium iodide solution, acetone, THF, MEK, DMSO and combinations therefrom, for etching the semiconductor film” is considered to be a process or functional limitation. Even though product-by-

	Regarding Claim 20
	FIG. 3 of Schieber discloses applying a conductive electrode (321) to the semiconductor film (31). 

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Schieber and Wieczorek, in view of Green (U.S. Patent Pub. No. 2010/0072382) of record. 
	Regarding Claim 17
	Schieber as modified by Wieczorek discloses Claim 12. 
Schieber as modified by Wieczorek fails to explicitly disclose “the semiconductor film is oriented along the C-axis”.
	FIG. 1 of Green discloses a similar radiation detection system, wherein the semiconductor film (12) is oriented along the C-axis [0035]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Schieber, as taught by Green. The ordinary artisan would have been motivated to modify Schieber in the above manner for the purpose of uniformly growing the crystal (Para. 35 of Green).

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Schieber and Wieczorek, in view of Konno (U.S. Patent Pub. No. 2007/0280409) of record. 
	Regarding Claim 18
	Schieber as modified by Wieczorek discloses Claim 12. 
Schieber as modified by Wieczorek fails to explicitly disclose “the semiconductor film has a thickness of between about 50-1000 µm”.
	FIG. 2 of Konno discloses a similar radiation detection system, wherein the semiconductor film (112) has a thickness of between about 50-1000 µm [0059]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Schieber, as taught by Konno. The ordinary artisan would have been motivated to modify Schieber in the above manner for the purpose of improving performance (Para. 27 of Konno).

Response to Arguments
Applicant's arguments with respect to Claims 1 and 12 have been considered but they are not persuasive. The Applicant argues that “Partain is focused on recording the incoming radiation, where as the subject innovation focuses on the quality or form of the photoconductor leading to quality imaging”; the system of Yang “is not designed for diagnostic imaging but rather the detection of radiation for gamma ray spectroscopy which has applications in research, nuclear monitoring, security and nonproliferation”; and “the teachings of Partain and Yang would fail to yield the significant improvements provided in the subject innovation”. The Examiner argues that a “recitation with respect structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is not necessary that the prior art suggest the combina-tion to achieve the same advantage or result discov-ered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (moti-vation question arises in the context of the general problem confronting the inventor rather than the spe-cific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art refer-ence to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). See MPEP § 2144 (IV).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892